J-A10007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TODD WHITE                                 :
                                               :
                       Appellant               :   No. 1628 EDA 2019

           Appeal from the Judgment of Sentence Entered May 2, 2019
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0001497-2018

BEFORE:      BOWES, J., SHOGAN, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                            Filed: September 17, 2020

        Todd White appeals from the judgment of sentence of two to four years

of imprisonment imposed after he was convicted of robbery and related

charges. We affirm.

        The trial court summarized the factual history as follows:

               On June 6, 2017, at approximately 11:10 AM, several police
        officers were dispatched by the Bucks County Police Radio for a
        report of a robbery occurring at the PNC Bank located at 301 W.
        Trenton Ave., Morrisville, PA 19067. In total, $2,944.00 in U.S.
        cash was taken from the bank. Of the money taken, two $50.00
        bills were attached to a tracker device and five $50.00 bills were
        attached to bait money. Upon arrival at PNC Bank, Officers
        Nicholas Phillippe and Catherine Coffman interviewed Nyna Drula,
        the teller targeted by the robber.

             During questioning, Drula described the robber as a black
        male, approximately six feet in height, with no facial markings.
        She described him as wearing a dark knit hat, glasses, a Michael
        Jordan brand jacket with a dark center and light colored sleeves
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A10007-20


     and drawstrings, dark colored pants with a red pinstripe down the
     legs, dark sneakers with white soles. As the robber approached
     the teller counter, he proceeded to pull the full-facial ski mask (the
     black knit cap) over his face and calmly told Drula to give him all
     the cash, without displaying a note or weapon. Drula additionally
     noted that the robber wore Band-Aids on all of his fingers. Upon
     approaching the teller counter where Drula was stationed, Drula
     described the robber as stating that he wanted all the cash, no
     dye packs or anything like that, nobody would get hurt. After she
     complied with his demand, the robber ordered Drula to turn
     around while he exited the business, with which she also complied.
     Upon turning back around, Drula observed a black colored SUV
     leaving the area.

           At this time, Drula triggered the bank’s security system and
     also alerted Adedji Olusanya, another employee of PNC working
     at his station in the far corner of the bank. Olusanya observed
     out the window a black male in a black jacket walking along W.
     Trenton Ave. in the direction of Nolan Ave. Olusanya then alerted
     two more employees, Alycia Drake and Adriana Garrido, who were
     in the ATM vestibule at the time of the robbery.

           Officers were able to track the location of the GPS tracker
     attached to the $50.00 bills. The tracker evidenced a path of
     movement which went from the PNC Bank through the parking lot
     of an Exxon gas station down W. Trenton Ave., and into a
     shrubbery-shrouded footpath that cuts through to the parking lot
     of Lincoln Arms Apartments at 609 Lincoln Ave. Following the
     footpath to its end, Officer Coffman discovered a green trash can
     from which she recovered a black knit hat with eye holes.

           While Officers Phillippe and Coffman responded to PNC
     Bank, Officer Stephen C. Reeves responded to the area provided
     by the third-party GPS vendor which reflected the location of the
     GPS tracker to be 1356 Edgewood Ave., Trenton, NJ 08618. It
     was at this location that the GPS vendor indicated the locator
     came to rest and the tracker was likely disabled or destroyed
     around noon. Additional police units arrived at 1356 Edgewood
     Ave. and discovered a wallet and a pair of tear-away track pants
     located behind the apartment building. Officer Reeves noted that
     the track pants were black with a red stripe down the legs.
     Notably, the pants, discovered in the bushes, were dry despite the
     entire area being wet from rainfall that day. The wallet contained
     Appellant’s New Jersey driver’s license and an excess of $100.00.

                                     -2-
J-A10007-20


           While on the scene at 1356 Edgewood Ave., Officer Reeves
     was approached by Jolisa Marshall. Marshall stated that her
     neighbor, Nutty, had asked her via text message to borrow her
     vehicle that day. Marshall identified Appellant as Nutty and stated
     that she provided Appellant with her keys at 10:20 AM that day.
     Though her car had been returned, Appellant had not yet returned
     her keys. Marshall gave Officer Reeves permission to search her
     car, but no evidence was found inside the vehicle.

           Laboratory testing later confirmed that Appellant’s DNA
     matched that to the black knit cap recovered [from] nearby PNC
     Bank. DNA testing also confirmed that the black track pants were
     worn by Appellant. Although the DNA examiner identified several
     potential individual profiles on the knit cap and pants, the
     Appellant was identified as the major male contributor.

          Neither the GPS tracker nor the money were ever recovered.
     The Michael Jordan brand sweatshirt was also not recovered.

           On Thursday, June 8, 2017, Officer Coffman received a
     phone call from Appellant. Appellant told Officer Coffman that he
     was calling because he was told he was a suspect [in] a bank
     robbery. Appellant and Officer Coffman agreed to speak about
     the investigation and additionally agreed that Officer Coffman
     would travel to Appellant in New Jersey to have such a
     conversation.

           On Thursday, June 15, 2017, Officer Coffman and Detective
     Greg Small visited Appellant at his home where they introduced
     themselves as police. Appellant greeted the officers and invited
     them into his living room where they waited while Appellant went
     to put on a shirt. Appellant “communicated freely,” stated that he
     was currently “a little inebriated,” and claimed that he had an alibi
     for the day of the robbery.          Throughout the conversation,
     Appellant presented as friendly and cooperative, even voluntarily
     agreeing to submit to a DNA test.

            On August 25, 2017, Officer Coffman and Detective Small
     returned to Appellant’s home where they were again warmly
     received by Appellant, who agreed to a recording of the
     conversation. At this point, Appellant claimed he was on camera
     at his voting place (the Trenton Fire Station, 1464 W. State Street;
     the “Firehouse”) at the time of the robbery. When shown a picture
     of the black knit cap, Appellant indicated that he has many of them

                                     -3-
J-A10007-20


      and he could not tell if the one in the photo was his or not.
      Appellant further confirmed via photo that the pants recovered by
      officers belonged to him, though they had gone missing from the
      drying line. Upon further investigation, the officers determined
      that there were no videos inside or outside the Firehouse where
      Appellant claimed to be on camera, voting.

Trial Court Opinion, 9/12/19, 1-4 (quotations and citations to the record

omitted).

      Appellant was arrested and charged with two counts of robbery and one

count each of theft, receiving stolen property, terroristic threats, and

recklessly endangering another person. Pre-trial, Appellant filed a notice of

alibi and an omnibus pre-trial motion seeking to suppress the statements he

gave on June 15, 2017 and August 25, 2017, and the testimony of

Commonwealth witness Miren Conway. Appellant contended that Conway, his

former cellmate, had gone through his discovery materials and was going to

falsely testify that Appellant made admissions to him regarding the robbery.

      On March 26, 2019, the trial court held a suppression hearing. At the

conclusion of the hearing, the court denied the motion to suppress Appellant’s

statements. N.T. Pretrial Hearing, 3/26/19, at 46-47. However, the trial court

did not rule on Appellant’s motion to exclude Miren Conway’s testimony. Id.

at 12. Instead, the trial court deferred the issue, instructing trial counsel to

present objections at trial during Conway’s testimony and assuring him that

the court would issue rulings. Id. at 11-12. Trial counsel agreed that he

would make the appropriate objections during Conway’s testimony. Id. at 9-

12.

                                     -4-
J-A10007-20


      The same day, Appellant proceeded to a bench trial. At trial, Conway

testified that Appellant “bragg[ed] how he robbed a bank,” explained that he

used concealer to hide his face tattoo, and put Band-Aids on his fingers so

that he would not leave prints behind. N.T. Non-Jury Trial, 3/27/19, at 136-

42. Despite the pre-trial discussion with the court, trial counsel did not lodge

any contemporaneous objections regarding the admissibility of Conway’s

testimony. At the conclusion of the evidence, on March 28, 2019, the trial

court convicted Appellant of robbery of a financial institution, theft by unlawful

taking, and receiving stolen property. The court found Appellant not guilty at

the remaining counts.

      Appellant waived his right to a presentence investigation and proceeded

directly to sentencing. N.T. Non-Jury Trial, 3/28/19, at 73. The court imposed

a standard range sentence of two to five years of imprisonment for the robbery

with no further penalty at the remaining charges. Appellant was ordered to

pay $2,944 in restitution and deemed to be ineligible for a Recidivism Risk

Reduction Incentive (“RRRI”) sentence.

      Appellant filed a post-sentence motion challenging the RRRI eligibility

determination and asking the court to reconsider the discretionary aspects of

his sentence. On May 2, 2019, the trial court held a hearing on Appellant’s

motion. At the conclusion of the hearing, the trial court denied Appellant’s

motion regarding RRRI eligibility, but granted his motion for reconsideration

of his sentence. Accordingly, the court adjusted Appellant’s sentence to two


                                      -5-
J-A10007-20


to four years of incarceration, instead of the previously imposed two to five

years of incarceration. All other conditions remained unchanged. N.T. Motion

for Reconsideration, 5/2/19, at 8.

      On May 31, 2019, Appellant filed a notice of appeal and court-ordered

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal. The

trial court thereafter authored its Rule 1925(a) opinion.


      Appellant presents the following issues for our review:

      1.    Did the trial court err in finding the evidence presented at
            the bench trial was sufficient to sustain a guilty verdict
            concerning the counts of 18 Pa.C.S. § 3701(a)(1)(vi)
            (robbery – demand money from financial institution); 18
            Pa.C.S. § 3921(a) (theft by unlawful taking-movable
            property); and 18 Pa.C.S. § 3925(a) (receiving stolen
            property)?

      2.    Did the trial court err in considering the testimony of Miren
            Conway given the fact that he testified to what was in
            Appellant’s discovery, which he had access to as Appellant’s
            cellmate, had committed crimes of crimen falsi, and was
            motivated as he had an upcoming probation violation
            hearing?

      3.    Did the trial court err in letting the Commonwealth allude
            that there was concealer on the mask when the
            Commonwealth had ample opportunity to run forensic
            testing on the alleged concealer particularly after the
            Commonwealth interviewed Miren Conway and he alleged
            that Appellant stated he used concealer to cover his tattoos.

      4.    Did the trial court err in denying Appellant’s motion for RRRI
            eligibility.

Appellant’s brief at 5.




                                     -6-
J-A10007-20


      Appellant’s first claim challenges the sufficiency of the evidence to

support all three of his convictions.   See Appellant’s brief at 18-30.     Our

standard of review when considering a challenge to the sufficiency of the

evidence is:

      [w]hether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Gause, 164 A.3d 532, 540-41 (Pa.Super. 2017)

(citations and quotation marks omitted).

      The Pennsylvania Crimes Code states that a defendant commits the

crime of robbery of a financial institutions when, “in the course of committing

a theft, takes or removes the money of a financial institution without the

permission of the financial institution by making a demand of an employee of

the financial institution orally or in writing with the intent to deprive the

financial institution thereof.”   18 Pa.C.S. § 3701(a)(1)(vi).    A defendant

commits a theft by unlawful taking when he “unlawfully takes, or exercises

                                      -7-
J-A10007-20


unlawful control over, movable property of another with intent to deprive him

thereof.” 18 Pa.C.S. § 3921(a). Finally, a person is guilty of receiving stolen

property if “he intentionally receives, retains, or disposes of movable property

of another knowing that it has been stolen, or believing that it has probably

been stolen, unless the property is received, retained, or disposed with intent

to restore it to the owner.” 18 Pa.C.S. § 3925(a).

      Appellant argues that the evidence was insufficient at all three charges

because the Commonwealth failed to prove beyond a reasonable doubt that

he was the actor. See Appellant’s brief at 21-22. The trial court disagreed

and explained its reasoning as follows:

             This [c]ourt properly found that the Commonwealth proved
      beyond a reasonable doubt that Appellant robbed a financial
      institution. PNC Bank is, self-evidently, a bank and thus a financial
      institution as contemplated by the statute. On the morning of
      June 6, 2017, Appellant woke up, borrowed his neighbor’s car to
      drive to the PNC Bank located at 301 W. Trenton Ave., Morrisville,
      PA 19067, and, shrouded in a face mask, threatened the teller to
      hand over all the money with no dye pack or GPS, and “nobody
      would get hurt.” This finding is supported by the evidence and
      testimony presented by the Commonwealth. The black knit cap
      (face mask) was recovered just a block down from the PNC Bank,
      along the foot path tracked by the GPS. The cap was tested and
      found to contain Appellant’s DNA as the major male contributor.

             Police continued to follow the GPS tracker hidden in the
      stolen money straight to Appellant’s front door. The Court also
      noted the reliability and accuracy of the GPS tracking devices used
      by banks. There the officers discovered the black track pants worn
      during the commission of the robbery, also containing Appellant’s
      DNA as the major male contributor. Despite generally wet
      weather and the dampness of the surrounding area, detective
      testified that the black track pants were conspicuously dry. This
      [c]ourt did not find the Appellant’s claim that the pants had been
      stolen to be credible.

                                      -8-
J-A10007-20


           Further, Appellant confided details of the robbery to his
     former cellmate, who testified at trial. These details included:
     borrowing his neighbor’s car in the commission of the robbery,
     possibly using make-up to conceal his facial tattoo, and using
     Band-Aids to avoid leaving fingerprints or trace DNA evidence.
     Viewing the facts holistically, Appellant appears to have taken
     several steps to evade capture, including the use of the face mask,
     make-up, and Band-Aids, and the use of another’s vehicle. In
     addition to the pants recovered behind the apartment building,
     Appellant’s wallet containing his ID was also found behind the
     building where the GPS tracker had last been traced.

            Next, sufficient evidence was presented to establish that
     Appellant is guilty of theft by unlawful taking.         First, the
     Commonwealth established sufficient evidence that Appellant
     unlawfully took money, movable property, from PNC Bank. Based
     on the totality of the evidence, both physical and circumstantial,
     the Court concluded that Appellant was the individual who walked
     into PNC Bank on June 6, 2017, approached the teller, and
     threatened that no one would get hurt if she handed over the
     money. That money was property of PNC Bank and its lawful
     customers, and in no way belonged to Appellant. Appellant clearly
     intended to deprive PNC Bank permanently based on the steps he
     took to evade discovery, including attempting to conceal his face,
     disabling the tracking devices, and lying to police officers during
     their investigation. In addition to those steps, the money was
     never recovered, establishing the permanence of the theft.

             This [c]ourt also found that Appellant was in receipt of
     stolen property as he did retain the money stolen from the bank
     and dispose of the GPS tracker in the money, knowing that it was
     stolen. Considering the money was still missing at the time of
     trial, there is no evidence that Appellant intended to restore it to
     the owner.

Trial Court Opinion, 9/11/19, at 9-11.

     Our review of the certified record sustains the trial court’s determination

that the Commonwealth presented sufficient evidence to prove beyond a

reasonable doubt that Appellant robbed the PNC bank. The trial court’s well-




                                     -9-
J-A10007-20


reasoned opinion properly describes how the evidence satisfied the elements

of the three offenses. Accordingly, no relief is due.

      Next, Appellant argues that the trial court erred in considering the

testimony of Miren Conway, since Conway “was a biased witness, with crimen

falsi conviction, whoneeded (sic) help in his sentencing, offered testimony

against Appellant.” Appellant’s brief at 31. The Commonwealth responds that

Appellant waived this claim when he failed to contemporaneously object on

any of these grounds at trial. See Commonwealth’s brief at 16. We agree.

      It is well-established that “[i]ssues not raised in the lower court are

waived and cannot be raised for the first time on appeal.” Pa.R.A.P. 302(a);

see also Commonwealth v. Rodriguez, 174 A.3d 1130 (Pa.Super. 2017).

“The absence of a contemporaneous objection below constitutes a waiver” of

the claim on appeal. Commonwealth v. Powell, 956 A.2d 406, 423 (Pa.

2008). While Appellant did file a pre-trial motion on this topic, the trial court

deferred the motion as premature and instructed Appellant to object

contemporaneously.     Appellant agreed that he would make the appropriate

objections during Conway’s testimony.         When he neglected to lodge any

objections to the admissibility of Conway’s testimony at trial, he abandoned

the challenge he raised in his pre-trial motion.        Therefore, by failing to

contemporaneously object, Appellant waived this issue on appeal.

      Appellant’s third contention is that the trial court erred when it allowed

Officer Coffman to classify the unidentified substance on the knit cap as


                                     - 10 -
J-A10007-20


makeup concealer. See Appellant’s brief at 35-37; see also N.T. Non-Jury

Trial, 3/27/19, at 173. Our standard of review for evidentiary rulings made

by the trial court is as follows:

      The admissibility of evidence is a matter for the discretion of the
      trial court and a ruling thereon will be reversed on appeal only
      upon a showing that the trial court committed an abuse of
      discretion. An abuse of discretion may not be found merely
      because an appellate court might have reached a different
      conclusion, but requires a result of manifest unreasonableness, or
      partiality, prejudice, bias, or ill-will, or such lack of support so as
      to be clearly erroneous.

Commonwealth v. Poplawski, 130 A.3d 697, 716 (Pa. 2015).

      By way of background, Conway testified that Appellant told him that he

used makeup concealer to cover a large facial tattoo. See N.T. Non-Jury Trial,

3/27/19, at 137-38. Afterwards, Officer Coffman opined that, based on her

personal experience with wearing makeup, she believed that the substance

found on the knit cap was makeup concealer. Id. at 173.    Trial counsel

objected on speculation grounds. Id. However, the trial court overruled the

objection, explaining:

             I see the materials that she’s speaking about. And while
      she is not an expert - - an expert is a person who has information
      not generally available to persons who are not educated in that
      area – I’ll accept and receive her testimony, and I’ll give it the
      weight that I think is appropriate in light of her knowledge of the
      field.
Id.

      Appellant contends that Officer Coffman’s testimony should have been

excluded because there was no scientific testing of the substance seen on the


                                      - 11 -
J-A10007-20


knit hat. See Appellant’s brief at 36-37. The trial court disagreed, finding

instead, that Officer Coffman’s testimony constituted a lay person opinion for

which scientific testing is not needed. See Trial Court Opinion, 9/12/19, at

12-13. We agree.

     Pennsylvania Rule of Evidence 701 addresses the admission of opinion

testimony by lay witnesses and provides:

     If a witness is not testifying as an expert, testimony in the form
     of an opinion is limited to one that is:

           (a) rationally based on the witness’s perception;

           (b) helpful to clearly understanding the witness’s
           testimony or to determining a fact in issue; and

           (c) not based on scientific, technical, or other
           specialized knowledge within the scope of Rule 702.

Pa.R.E. 701. Therefore, lay witnesses may express personal opinions related

to their observations on a range of subject areas based on their personal

experiences, so long as those opinions are helpful to the factfinder.

Commonwealth v. Barry, 172 A.3d 1, 3-4 (Pa.Super. 2017).

     Appellant argued that the testimony should not have been admitted

because it was unsupported by scientific testing. See Appellant’s brief at 37.

However, Appellant’s argument misconstrued the nature of the testimony that

Officer Coffman related. Importantly, Officer Coffman referred to the

substance on the knit hat in the context of her personal observations and

experience, not as someone with specialized or scientific knowledge. See N.T.

Non-Jury Trial, 3/27/19, at 173. Therefore, her testimony was admissible as

                                    - 12 -
J-A10007-20


it fell within the scope of Pa.R.E. 701, and would have been inadmissible if it

had been based on the results of scientific testing. Accordingly, the trial court

did not abuse its discretion in permitting Officer Coffman to opine that the

substance found on the knit hat was makeup concealer.

      In his final claim, Appellant attacks the trial court’s determination that

he was not an “eligible offender” for the RRRI program, based on his current

robbery conviction. See Appellant’s brief at 37-41. A challenge to a court’s

failure to impose a RRRI sentence implicates the legality of the sentence.

Commonwealth v. Tobin, 89 A.3d 663, 670 (Pa.Super. 2014). “It is legal

error to fail to impose a RRRI minimum on an eligible offender.” Id. This is

a question of statutory interpretation, and as “statutory interpretation

implicates a question of law, our scope of review is plenary and our standard

of review is de novo.”      Commonwealth v. Gerald, 47 A.3d 858, 859

(Pa.Super. 2012) (citation omitted).

      The RRRI Act requires the trial court to determine at the time of

sentencing whether the defendant is an “eligible offender.”        61 Pa.C.S. §

4505(a). In order to be eligible for RRRI, a defendant must meet the eligibility

requirements codified at 61 Pa.C.S. § 4503. Section 4503 explicitly excludes

any offenders who have been found guilty of, or have been previously

convicted of, personal injury crimes, as defined by the Crime Victims Act. See

61 Pa.C.S. § 4503(3). The Crime Victims Act’s definition of personal injury




                                     - 13 -
J-A10007-20


crimes includes misdemeanors and felonies committed under Title 18, Chapter

37 of the criminal code, which includes robbery. See 18 P.S. § 11.103.

      Appellant was convicted of a Title 18, chapter 37 robbery and has a prior

conviction for robbery, an offense which is enumerated in the RRRI Act. N.T.

Non-Jury Trial, 3/28/19, at 78.      Therefore, the trial court properly found

Appellant ineligible based on his present and past convictions for robbery.

      Appellant counters that since robbery of a financial institution was added

to the robbery statute after the RRRI Act was enacted, and the victim in this

type of robbery is a financial institution, he did not commit a crime of violence.

See Appellant’s brief at 40. However, the language of the statute is clear.

Offenders convicted of robbery are disqualified from RRRI eligibility. Since the

enactment of robbery of a financial institution, the legislature has not chosen

to make a distinction between different types of robbery for RRRI eligibility

purposes, and we will not do so here. Accordingly, we find that the trial court

did not err in deeming Appellant RRRI ineligible.

      Judgment of sentence affirmed.




                                     - 14 -
J-A10007-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/17/20




                          - 15 -